            Case 1:19-cv-01818-APM Document 1 Filed 06/21/19 Page 1 of 16



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

ZURICH AMERICAN INSURANCE
COMPANY
1299 Zurich Way
Schaumburg, IL 60196

                       Plaintiff,                 No.

v.

UIP COMPANIES LLC
140 Q Street, NE, Suite 140B
Washington, DC 20002

STEVEN F. SCHWAT
4518 Drummond Avenue
Chevy Chase, MD 20815

PETER J. BONNELL
2400 16th Street, NW
Apt. 707
Washington, DC 20009

STEPHEN E. COX
9608 Hillridge Drive
Kensington, MD 20898-3120

SCHWAT REALTY LLC
4518 Drummond Avenue
Chevy Chase, MD 20815

MARION COSTER
1025 Eldorado Avenue
Clearwater, FL 33767

                       Defendants.

                     COMPLAINT FOR DECLARATORY JUDGMENT

         Plaintiff Zurich American Insurance Company (“Zurich”), by and through undersigned

counsel, hereby alleges as its complaint as follows:




4816-1818-7673.4
              Case 1:19-cv-01818-APM Document 1 Filed 06/21/19 Page 2 of 16



                                     NATURE OF THE ACTION

         1.        This is an insurance coverage action in which Zurich seeks a declaration that it is

not obligated to provide insurance coverage to defendants in connection with three underlying

lawsuits filed against certain of the defendants.

         2.        Zurich issued two claims-made and reported liability insurance policies to

Defendant UIP Companies LLC (“UIP”). In March 2019, UIP first gave notice to Zurich of

three underlying lawsuits that had been commenced against UIP and its affiliated individuals in

June, August and March 2018. Zurich was later provided with documents evidencing

communications between the parties to the underlying lawsuits regarding their dispute dating

back to 2017. Zurich denied coverage for the three lawsuits on the basis, among other things,

that the “Claim” as defined in the policies was not first made and reported to Zurich pursuant to

the requirements of the policies issued by Zurich. Zurich seeks a declaration that no coverage is

available for any of the underlying lawsuits, as well as alternative relief.

                                            THE PARTIES

         3.        Zurich is an insurance company organized and existing under the laws of New

York with a principal place of business in Schaumburg, Illinois.

         4.        Defendant UIP is a Delaware limited liability company having a principal place of

business in the District of Columbia. The only members of UIP are Marion Coster, Schwat

Realty LLC and Peter Bonnell.

         5.        Defendant Steven F. Schwat (“Schwat”) is a beneficial owner of UIP and is a

resident and citizen of Maryland. Upon information and belief, the ownership interest in UIP

controlled by Schwat is owned by Schwat Realty LLC, of which Schwat is the sole member.

Schwat is the President and Chairman of the Board of Directors of UIP.




4816-1818-7673.4                                    2
              Case 1:19-cv-01818-APM Document 1 Filed 06/21/19 Page 3 of 16



         6.        Defendant Schwat Realty LLC (“Schwat Realty”) is a limited liability company

organized and existing under the laws of the District of Columbia with a principal place of

business in the District of Columbia.

         7.        Defendant Peter J. Bonnell (“Bonnell”) is a member of UIP and is a resident and

citizen of the District of Columbia. Bonnell is a member of the Board of Directors of UIP.

         8.        Defendant Stephen E. Cox (“Cox”) is a member of the Board of Directors and the

Chief Financial Officer and Secretary of UIP, and is a resident and citizen of Maryland.

         9.        Defendants UIP, Schwat, Bonnell and Cox are collectively referred to as the “UIP

Insureds.”

         10.       Coster is a member of UIP and is a citizen and resident of Florida. Zurich has

named Coster as she is the underlying claimant against the other Defendants and Coster’s claims

have been submitted by the UIP Insureds to Zurich for coverage. Zurich names Coster as a

defendant to bind her to the judgment in this action.

                                    JURISDICTION AND VENUE

         11.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a).

Zurich is a citizen of New York with a principal place of business in Illinois. UIP is a Delaware

limited liability company having a principal place of business in the District of Columbia. The

only members of UIP are citizens and residents of the District of Columbia, Maryland and

Florida. The remaining defendants are citizens and residents of either the District of Columbia

and Maryland. As such, there is complete diversity of citizenship, as no defendant is a citizen or

resident of either New York or Illinois. The amount in controversy exceeds $75,000 in value

exclusive of interest and costs. The UIP Insureds named as defendants have sought insurance

coverage from Zurich in connection with underlying matters that seek damages in excess of




4816-1818-7673.4                                    3
            Case 1:19-cv-01818-APM Document 1 Filed 06/21/19 Page 4 of 16



$5,000,000 and have also sought reimbursement for attorneys’ fees and costs in excess of

$600,000.

         12.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1) and (2) in that

several defendants reside and/or have their principal places of business in this District, and a

substantial portion of the events giving rise to this action took place in this District.

                                       BACKGROUND FACTS

         A.        The Zurich Policies

         13.       Zurich issued to UIP a Private Company Select Insurance Policy bearing policy

number MPL 0233632-01 for the Policy Period March 1, 2017 to March 1, 2018 (the “2017

Policy”).

         14.       The 2017 Policy is a “claims-made and reported” policy and potentially applies

only to a “Claim” first made during the “Policy Period” for a “Wrongful Act” as those terms are

defined in the 2017 Policy.

         15.       Zurich issued to UIP a Private Company Select Insurance Policy bearing policy

number MPL 0233632-02 for the Policy Period March 1, 2018 to March 1, 2019 (the “2018

Policy”).

         16.       The 2018 Policy is a “claims-made and reported” policy and potentially applies

only to a “Claim” first made during the “Policy Period” for a “Wrongful Act” as those terms are

defined in the 2018 Policy.

         B.        The Underlying Claim

         17.       On or about March 8, 2019, UIP gave first notice to Zurich of three lawsuits that

had been filed against UIP and certain of the UIP Insureds, specifically:




4816-1818-7673.4                                    4
            Case 1:19-cv-01818-APM Document 1 Filed 06/21/19 Page 5 of 16



                   a.    Marion Coster v. UIP Companies, Inc., Steven Schwat, and
                   Schwat Realty, LLC, Case No. 2018-0440 filed in Delaware
                   Chancery Court (the "Custodian Action");

                   b.      Marion Coster, for herself and derivatively on behalf of
                   UIP Companies, Inc. v. Steven Schwat, Peter Bonnell, Bonnell
                   Realty, LLC, Stephen Cox, and nominal defendant UIP Companies,
                   Inc., Case No. 2018-0622 filed in Delaware Chancery Court (the
                   "Stock Action"); and

                   c.     Marion Coster, for herself and derivatively on behalf of
                   UIP Companies, Inc. v. Steven F. Schwat, Peter J. Bonnell,
                   Stephen E. Cox, Schwat Realty, LLC. and nominal defendant UIP
                   Companies, Inc., Case No. 1:18-cv-01995 filed in the United
                   States District Court for the District of Columbia (the "Federal
                   Court Action").

                   (The Custodian Action, the Stock Action and the Federal Court
                   Action are collectively referred to as the “Underlying Actions.”)

         18.       The Custodian Action was filed on June 15, 2018.

         19.       The Stock Action was filed on August 22, 2018.

         20.       The Federal Court Action was filed on August 24, 2018.

         21.       Upon information and belief, the Custodian Action and the Stock Action were

consolidated by the Delaware Chancery Court.

         22.       At the time that the UIP Insureds first gave notice to Zurich of the Underlying

Actions in March 2019, the consolidated Custodian and Stock Action was scheduled for trial in

April 2019.

         C.        Zurich’s Denial of Coverage

         23.       By letter dated April 15, 2019 to Bonnell, Zurich reserved its rights in connection

with the Custodian Action, the Stock Action and the Federal Court Action and requested

additional information in order to continue its investigation of these matters.




4816-1818-7673.4                                    5
            Case 1:19-cv-01818-APM Document 1 Filed 06/21/19 Page 6 of 16



         24.       On or about April 28, 2019 and May 10, 2019, UIP provided Zurich with

additional information concerning the claims asserted against the UIP Insureds by Coster.

         25.       By letter dated June 21, 2019, Zurich advised UIP that no coverage existed for the

Underlying Actions under the Zurich Policy and that Zurich would neither defend nor indemnify

the UIP Insureds in connection with the Underlying Actions.

         26.       An actual case or controversy exists between the parties.


                                               COUNT I
                                          (Declaratory Relief)

         27.       Zurich repeats and realleges each and every allegation contained in paragraphs 1

through 26 hereof as if specifically asserted herein.

         28.       The Insuring Clauses of the 2018 Policy provide in part as follows:

                   A.     INSURED PERSON LIABILITY COVERAGE

                          The Underwriter shall pay on behalf of the Insured Persons
                          all Loss for which the Insured Persons are not indemnified
                          by the Company and which the Insured Persons become
                          legally obligated to pay on account of any Claim first made
                          against them, individually or otherwise, during the Policy
                          Period or the Extended Reporting Period or Run-Off
                          Coverage Period, if exercised, for a Wrongful Act taking
                          place before or during the Policy Period, subject to the
                          applicable Limits of Liability set forth in Items 2 and 6 of
                          the Declarations.

                   B.     COMPANY REIMBURSEMENT COVERAGE

                          The Underwriter shall pay on behalf of the Company all
                          Loss for which the Company grants indemnification to the
                          Insured Persons, as permitted or required by law, and
                          which the Insured Persons have become legally obligated to
                          pay on account of any Claim first made against them,
                          individually or otherwise, during the Policy Period or the
                          Extended Reporting Period or Run-Off Coverage Period, if
                          exercised, for a Wrongful Act taking place before or during




4816-1818-7673.4                                    6
            Case 1:19-cv-01818-APM Document 1 Filed 06/21/19 Page 7 of 16



                          the Policy Period, subject to the applicable Limits of
                          Liability set forth in Items 2 and 6 of the Declarations.

                   C.     COMPANY LIABILITY COVERAGE

                          The Underwriter shall pay on behalf of the Company all
                          Loss for which the Company becomes legally obligated to
                          pay on account of a Claim first made against the Company
                          during the Policy Period or the Extended Reporting Period
                          or Run-Off Coverage Period, if exercised, for a Wrongful
                          Act taking place before or during the Policy Period, subject
                          to the applicable Limits of Liability set forth in Items 2 and
                          6 of the Declarations.

         29.       The 2018 Policy defines “Claim” as follows:

                   A.     Claim means:

                          1.     a written demand against any Insured for monetary
                                 damages or non-monetary or injunctive relief
                                 commenced by the lnsured's receipt of such
                                 demand, including a written demand that the
                                 Insured toll or waive a statute of limitations;

                          2.     a civil proceeding against any Insured commenced
                                 by the service of a complaint or similar pleading;

                          3.     a criminal proceeding against any Insured
                                 commenced by a return of an indictment,
                                 information or similar document;

                          4.     an administrative or regulatory proceeding against
                                 any Insured commenced by the filing of a notice of
                                 charges or similar document;

                          5.     a civil, criminal, administrative or regulatory
                                 investigation of any Insured Person commenced by
                                 the service upon or other receipt by the Insured
                                 Person of a target letter or other written notice from
                                 the investigating authority identifying by name the
                                 Insured Person as an individual against whom a
                                 proceeding may be commenced;

                          6.     an official request for the Extradition of any Insured
                                 Person or the execution of a warrant for the arrest of




4816-1818-7673.4                                    7
            Case 1:19-cv-01818-APM Document 1 Filed 06/21/19 Page 8 of 16



                                   any Insured Person where such execution is an
                                   element of Extradition; or

                          7.       an arbitration or mediation proceeding against any
                                   Insured; for a Wrongful Act, including any appeal
                                   therefrom; or

                          8.       solely with respect to Insuring Clause A and
                                   Insuring Clause D, any request, demand or
                                   subpoena by a regulatory, administrative,
                                   governmental or similar authority to interview or
                                   depose an Insured Person, or for the production of
                                   documents by an Insured Person, in his or her
                                   capacity as such.

         30.       Section III.D of the General Terms and Conditions of the 2017 Policy and the

2018 Policy provides as follows:

         D.        Single Claims

                   All Claims under the Liability Coverage Parts which arise out of
                   the same Wrongful Act and all Interrelated Wrongful Acts of
                   Insureds shall be deemed one Claim, and such Claim shall be
                   deemed to be first made on the date the earliest of such Claims is
                   first made against any Insured, regardless of whether such date is
                   before or during the Policy Period.

         31.       Section VIII.A.1 of the 2017 Policy and the 2018 Policy, as amended by

Endorsement 1, provides as follows:

                   As a condition precedent to their rights under any Liability
                   Coverage Part, the Insureds shall give to the Underwriter written
                   notice of any Claim made against the Insureds as soon as
                   practicable after the Policyholder's Executive Officer and/or chief
                   financial officer first learns of such Claim, but in no event later
                   than (i) ninety (90) days after expiration of the Policy Period, or
                   (ii) the expiration of the Extended Reporting Period or Run-Off
                   Coverage Period, if exercised.

         32.       The term “Interrelated Wrongful Acts” is defined in the 2018 Policy and the 2017

Policy as “all Wrongful Acts that have as a common nexus any fact, circumstance, situation,




4816-1818-7673.4                                    8
            Case 1:19-cv-01818-APM Document 1 Filed 06/21/19 Page 9 of 16



event, transaction, cause or series of causally connected facts, circumstances, situations, events,

transactions or causes.”

          33.      On or about August 17, 2017, Coster, through her counsel, sent a letter to, among

others, UIP concerning Coster’s rights and interests in UIP.

          34.      Subsequent to August 17, 2017, Coster and UIP engaged in further

communications about the issues raised in the August 17, 2017 letter.

          35.      On February 15, 2018, Coster, through her counsel, sent a written communication

by email to counsel for UIP, Schwat, Bonnell and Heath Wilkinson, with the heading

“Inadmissible Settlement Communication—For Settlement Purposes Only.”

          36.      The August 17, 2017 letter was a “Claim” as defined in the 2017 Policy and the

2018 Policy.

          37.      The February 15, 2018 email communication was a “Claim” as defined in the

2017 Policy and the 2018 Policy.

          38.      The August 17, 2018 letter, February 15, 2018 email, Custodian Action, Stock

Action and Federal Court Action constitute a single “Claim” (referred to herein as the “Coster

Claim”) pursuant to Section III.D of the 2018 Policy.

          39.      The Coster Claim was first made against the UIP Insureds on August 17, 2017 but

no later than February 15, 2018.

          40.      The Coster Claim was first made during the Policy Period of the 2017 Policy.

          41.      The Coster Claim was not a Claim first made during the Policy Period of the 2018

Policy.

          42.      Pursuant to Section VIII.A.1 of the 2017 Policy, the UIP Insureds were required,

as a condition precedent to coverage, to give notice to Zurich of the Coster Claim and the




4816-1818-7673.4                                   9
           Case 1:19-cv-01818-APM Document 1 Filed 06/21/19 Page 10 of 16



Underlying Actions as soon as practicable after UIP’s Executive Officer and/or chief financial

officer first learns of such Claim, but in no event later than ninety (90) days after expiration of

the Policy Period.

         43.       At all relevant times, Schwat was the President and Chairman of the Board of UIP

and, as such, was the “Executive Officer” of UIP as that term is defined in the 2017 Policy and

the 2018 Policy.

         44.       UIP and the UIP Insureds failed to report the Coster Claim to Zurich pursuant to

the requirements of the 2017 Policy.

         45.       UIP and the UIP Insureds failed to satisfy a condition precedent to coverage under

the 2017 Policy.

         46.       Based on the foregoing, Zurich is entitled to a declaration that it has no obligation

to provide coverage or to defend or indemnify any of the UIP Insureds in connection with the

Coster Claim, including the Underlying Actions, under either the 2017 Policy or the 2018 Policy.

                                              COUNT II
                                          (Declaratory Relief)

         47.       Zurich repeats and realleges each and every allegation contained in paragraphs 1

through 45 hereof as if specifically asserted herein.

         48.       In connection with the issuance of the 2018 Policy, UIP submitted an application

to Zurich for that policy (the “Application”).

         49.       Paragraph 7 of the Application inquired as follows:

                   Does any Insured Person know of any act, error, omission, or other
                   circumstance which could reasonably give rise to a claim being
                   made against any Insured under the proposed insurance?
                   (if "Yes", attach details)

         50.       UIP responded “No” to Paragraph 7.




4816-1818-7673.4                                    10
           Case 1:19-cv-01818-APM Document 1 Filed 06/21/19 Page 11 of 16



         51.       Paragraph 7 of the Application also states:

                   Without prejudice to any of the Underwriter's rights or remedies, it
                   is understood and agreed that if such act, error, omission or
                   circumstance exists, whether or not disclosed, any Claim arising
                   therefrom or related thereto shall be excluded from coverage under
                   the proposed insurance.

         52.       The Application was dated February 25, 2018 and was signed by Bonnell on

behalf of UIP and all prospective “Insureds” under the proposed policy.

         53.       The Application provided that it shall be deemed to be attached to and form a part

of the policy if issued.

         54.       UIP failed to disclose any act, error, omission, or other circumstance that could

reasonably be expected to give rise to a Claim in response to Paragraph 7 of the Application.

         55.       As of the date of the Application, Schwat and Bonnell, among other Insured

Persons as defined in the 2018 Policy, were aware of an act, error, omission, or other

circumstance that could reasonably be expected to give rise to a Claim.

         56.       In the alternative to Count I of this Complaint and in the event the Underlying

Actions are determined to be a Claim first made during the Policy Period of the 2018 Policy,

coverage for such actions is excluded pursuant to Paragraph 7 of the Application.

         57.       Based on the foregoing, Zurich is entitled to a declaration that it has no obligation

to provide coverage or to defend or indemnify any of the UIP Insureds in connection with the

Coster Claim and the Underlying Actions under the 2018 Policy.

                                              COUNT III
                                          (Declaratory Relief)

         58.       Zurich repeats and realleges each and every allegation contained in paragraphs 1

through 57 hereof as if specifically asserted herein.




4816-1818-7673.4                                    11
           Case 1:19-cv-01818-APM Document 1 Filed 06/21/19 Page 12 of 16



         59.       Schwat was the Executive Officer of UIP as that term is defined in the 2018

Policy at all times between June 15, 2018 and the present.

         60.       Schwat was named as a defendant in each of the Custodian Action, the Stock

Action and the Federal Court Action.

         61.       Schwat was served with the summons and complaint in each of the Custodian

Action, the Stock Action and the Federal Court Action and/or agreed to waive service of process

in each of the Custodian Action, the Stock Action and the Federal Court Action.

         62.       Cox was the Chief Financial Officer of UIP at all times from June 15 through the

present.

         63.       Cox was named as a defendant in the Stock Action and the Federal Court Action.

         64.       Cox was served with the summons and complaint in the Stock Action and the

Federal Court Action and/or agreed to waive service of process in the Stock Action and the

Federal Court Action.

         65.       UIP and the UIP Insureds failed to give notice to Zurich of the Custodian Action,

Stock Action and Federal Court Action as soon as practicable after UIP’s Executive Officer

and/or chief financial officer first learned of those lawsuits.

         66.       UIP and the UIP Insureds failed to satisfy a condition precedent to coverage under

the 2018 Policy.

         67.       In the alternative to Counts I and II, and in the event it is determined that the

Underlying Actions constitute a Claim first made during the Policy Period of the 2018 Policy, no

coverage exists under the 2018 Policy because the UIP Insureds failed to report the Underlying

Actions to Zurich pursuant to the requirements of the 2018 Policy.




4816-1818-7673.4                                     12
           Case 1:19-cv-01818-APM Document 1 Filed 06/21/19 Page 13 of 16



          68.      Based on the foregoing, Zurich is entitled to a declaration that it has no obligation

to provide coverage or to defend or indemnify any of the UIP Insureds in connection with the

Underlying Actions under the 2018 Policy.

                                               COUNT IV
                                           (Declaratory Relief)

          69.      Zurich repeats and realleges each and every allegation contained in paragraphs 1

through 57 hereof as if specifically asserted herein.

          70.      The Insuring Clauses of the 2018 Policy only potentially provide coverage for a

Claim for a Wrongful Act.

          71.      The Custodian Action does not allege any Wrongful Act as defined in the 2018

Policy.

          72.      In the alternative to Counts I, II and III of this Complaint and in the event the

Underlying Actions are determined to be a Claim first made during the Policy Period of the 2018

Policy, no coverage exists for the Custodian Action because it is not a Claim for a Wrongful Act.

          73.      Based on the foregoing, Zurich is entitled to a declaration that it has no obligation

to provide coverage or to defend or indemnify any of the UIP Insureds in connection with the

Custodian Action under the 2018 Policy.

                                               COUNT V
                                           (Declaratory Relief)

          74.      Zurich repeats and realleges each and every allegation contained in paragraphs 1

through 73 hereof as if specifically asserted herein.

          75.      Section VII.A.2 of the 2018 Policy provides in part as follows:

                   2.     Without limiting the Underwriter's right to defend any
                          Claim:




4816-1818-7673.4                                     13
           Case 1:19-cv-01818-APM Document 1 Filed 06/21/19 Page 14 of 16



                          a.      The Insureds agree not to offer to settle or to settle
                                  any Claim, incur any Defense Costs or otherwise
                                  assume any contractual obligation, admit any
                                  liability or stipulate to any judgment with respect to
                                  any Claim without the Underwriter's written
                                  consent, which shall not be unreasonably withheld.
                                  The Underwriter shall not be liable for or as a result
                                  of any offer to settle, settlement, Defense Costs,
                                  assumed obligation, admission or stipulated
                                  judgment to which it has not given its prior consent.

         76.       The UIP Insureds incurred attorneys’ fees and costs in connection with the Coster

Claim and the defense of the Underlying Actions before they gave first notice to Zurich of the

Underlying Actions or the Coster Claim.

         77.       The UIP Insureds did not seek or obtain Zurich’s written consent to incur any

Defense Costs in connection with the Coster Claim or the Underlying Actions prior to March 8,

2019.

         78.       In the alternative to Counts I-IV of this Complaint and in the event the Underlying

Actions are determined to be a Claim first made during the Policy Period of the 2018 Policy,

Zurich is entitled to a declaration that it has no obligation to pay any Defense Costs, as that term

is defined in the 2018 Policy, incurred by the UIP Insureds in connection with the Coster Claim

and the Underlying Actions prior to the time that the UIP Insureds gave notice of the Underlying

Actions to Zurich and obtained Zurich’s written consent to incur Defense Costs.

         79.       Based on the foregoing, Zurich is entitled to a declaration that it has no obligation

to pay any Defense Costs in connection with the Coster Claim and the Underlying Actions prior

to the UIP Insureds providing Zurich with first notice of the Underlying Actions and obtaining

Zurich’s written consent to incur Defense Costs.




4816-1818-7673.4                                    14
           Case 1:19-cv-01818-APM Document 1 Filed 06/21/19 Page 15 of 16



                                       REQUEST FOR RELIEF

         Plaintiff Zurich requests that this Court grant the following relief:

         A.        On Count I, declaring that Zurich has no obligation to provide coverage or to

                   defend or indemnify any of the UIP Insureds in connection with the Coster Claim

                   and the Underlying Actions under either the 2017 Policy or the 2018 Policy;

         B.        On Count II, in the alternative, declaring that Zurich has no obligation to provide

                   coverage or to defend or indemnify any of the UIP Insureds in connection with

                   the Coster Claim and the Underlying Actions under the 2018 Policy;

         C.        On Count III, declaring that Zurich has no obligation to provide coverage or to

                   defend or indemnify any of the UIP Insureds in connection with the Underlying

                   Actions under the 2018 Policy;

         D.        On Count IV, in the alternative, declaring that Zurich has no obligation to provide

                   coverage or to defend or indemnify any of the UIP Insureds in connection with

                   the Custodian Action under the 2018 Policy;

         E.        On Count V, in the alternative, declaring that Zurich has no obligation to pay any

                   Defense Costs in connection with the Coster Claim and the Underlying Actions

                   prior to the UIP Insureds providing Zurich with first notice of the Underlying

                   Actions and obtaining Zurich’s written consent to incur Defense Costs; and

         F.        any other, further and different relief as this Court deems just and proper,

                   including but not limiting to awarding Zurich its costs in this action.




4816-1818-7673.4                                    15
           Case 1:19-cv-01818-APM Document 1 Filed 06/21/19 Page 16 of 16



                                          JURY DEMAND

         Plaintiff Zurich hereby demands a jury trial on all issues so triable.


Dated: June 21, 2019                            ROPERS, MAJESKI, KOHN & BENTLEY, P.C.


                                                 By:    /s/ Andrew L. Margulis
                                                        Andrew L. Margulis (DC Bar No. 1048141)
                                                        750 Third Avenue, 25th Floor
                                                        New York, New York 10017
                                                        Tel. (212) 668-5927
                                                        Fax: (212) 668-5929
                                                        andrew.margulis@rmkb.com




4816-1818-7673.4                                  16
